Citation Nr: 1734758	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a separate compensable rating for left knee instability.  

2.  Entitlement to a separate compensable rating for right knee instability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1992 to January 1995 and from February 1999 to August 2001.  These matters are before the Board of Veterans' Appeals on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In February 2012, the Veteran appeared at the RO and testified at a hearing before the undersigned; a transcript of that hearing is associated with the Veteran's record.  In March 2012 and June 2014, these matters were remanded for additional development.  

A February 2016 Board decision denied a ratings in excess of 10 percent, each, for the left and right knee disabilities.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) as to the narrow issue of whether separate compensable ratings were warranted for instability of the left and right knee joints.  (He did not appeal the Board's findings relative to other disabilities of the knees including arthritis, limitation of motion, and any cartilage impairment.)  In October 2016, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Remand to vacate the Board's decision denying higher ratings for the left and right knee disabilities and to remand the case to the Board.  An October 2016 Court Order granted the Joint Motion, and the case was subsequently returned to the Board for readjudication.  In February 2017, the Board requested a medical expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. §  20.901(a), and a response was received in April 2017.  He was sent a copy of the opinion and opportunity to respond with additional evidence or argument.  (Although the letter was sent to the last known address of the Veteran, in June 2017 it was returned as undeliverable.)  In July 2017, the Veteran's representative submitted written argument and evidence.  





FINDINGS OF FACT

1.  For the period considered in this appeal, the Veteran's service-connected left knee joint has been manifested by slight instability.  

2.  For the period considered in this appeal, the Veteran's service-connected right knee joint has been manifested by slight instability.  


CONCLUSIONS OF LAW

1.  A separate 10 percent, and no higher, rating is warranted for left knee instability.  38 U.S.C.A. §  1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5257 (2016). 

2.  A separate 10 percent, and no higher, rating is warranted for right knee instability.  38 U.S.C.A. §  1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided pre-adjudication VCAA-compliant notice by letter, dated in January 2008.  VA's duty to notify has been met.  

Regarding its obligation to assist the claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the left and right knee disability claims.  The Veteran was afforded a hearing before the undersigned in February 2012.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who conducts a hearing:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the February 2012 Travel Board hearing, the Veteran's testimony focused on the elements to substantiate the claim found lacking, specifically his symptoms of knee instability.  He was assisted at the hearing by an accredited representative from Disabled American Veterans.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's VA treatment records.  He has not identified any other records pertinent to the issues on appeal that remain outstanding.  He was afforded VA compensation examinations to assess the left and right knee disabilities in February 2008, October 2011, and July 2014.  As the examination reports were deemed inadequate to decide the claims in regard to the matter of whether there was knee instability to a compensable level, as determined by the parties to the Joint Motion in October 2016, the Board arranged for a Veterans Health Administration (VHA) medical expert advisory opinion, which was received in April 2017.  The Veteran was provided a copy of the opinion at his last known address of record in May 2017, and afforded opportunity to respond, but the notice of the opinion was returned as undeliverable in June 2017.  However, in July 2017 his representative submitted written argument on his behalf.  As there is no indication of the existence of additional pertinent evidence that remains outstanding, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left and right knee disabilities are each currently rated 10 percent for patellofemoral osteoarthritis under 38 C.F.R. § 4.71a, Code 5010 (for traumatic arthritis with painful motion).  The narrow issue before the Board is whether the Veteran is entitled to a separate compensable rating for instability of  ach knee.  Separate ratings may be assigned for arthritis with limitation of motion of a knee under Code 5010 and for instability of the knee under Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  

Under Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A 20 percent rating requires moderate recurrent subluxation or lateral instability; and a 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

As will be explained, the Board finds that a separate compensable rating for instability of each knee is warranted for the period covered by this appeal.  

Historically, the Veteran sought higher ratings for his service-connected left and right knee disabilities (each initially rated 10 percent for osteoarthritis with painful motion).  A February 2016 Board decision denied a higher rating for each knee disability; the Veteran appealed that decision to the Court.  The particular finding in the Board's February 2016 decision to which the Veteran objected was the determination that he was not entitled to a separate rating for either his right knee disability or his left knee disability, due to the lack of evidence of subluxation or lateral instability of the knee pursuant to 38 C.F.R. § 4.71a, Code 5257.  The Court in an October 2016 Order granted an October 2016 Amended Joint Motion for Partial Remand by the parties, and remanded the matter to the Board for further proceedings consistent with the Joint Motion.  In the Joint Motion, the parties agreed that in its decision the Board did not provide an adequate statement of reasons and bases for rejecting the Veteran's statements that he has instability of the knees.  The parties found that the Board's explanation - essentially, that objective medical evidence failed to corroborate the Veteran's contentions - was not accompanied by any specific findings as to the competency or credibility of the Veteran's statements.  It was noted that his statements were of particular importance in light of acknowledgment by the July 2014 VA examiner that the Veteran wore a brace on the left knee and a sleeve on the right knee.  After the case was returned to the Board, the Board obtained a VHA opinion from a consulting expert concerning the matter of the bilateral knee instability.  

The evidence pertinent to the narrow issue presented in this case consists of three VA examination reports, VA outpatient records, statements and testimony of the Veteran, and most recently, a VHA opinion.  On February 2008 VA joints examination, it was noted that in 1966 the Veteran had surgery on his left knee to repair a torn patellar tendon sustained playing football in college (prior to service).  He denied having any knee surgery during or after service.  On examination, he complained of moderate intermittent pain in both knees three to four times a day, lasting approximately a half hour.  He had a mild antalgic gait, and denied use of a cane, crutches, walkers or wheelchairs.  He reporting using braces for each knee, but did not present for examination wearing them.  On examination there was no knee instability.  The diagnosis was bilateral knee strain with bilateral patellofemoral osteoarthritis of both knees.  

On October 2011 VA examination, the Veteran reported left knee pain, weakness, and stiffness; he took Motrin regularly, with only slight benefit and wore a soft knee brace for some support.  He had pain on a regular basis, varying from 4 to 8 (on a scale of 1 to 10), but did not have flares.  On examination of the left knee, anterior and posterior drawer signs were negative, and there was no instability or effusion.  The diagnosis was left knee patellofemoral syndrome associated with arthritis.  On examination of the right knee, the Veteran was not wearing a brace.  Anterior and posterior drawer signs were negative, and there was no instability or effusion.  His gait was normal.  The diagnosis was right knee patellofemoral syndrome associated with osteoarthritis.    

On a July 2014 VA examination, the Veteran reported that he continued to have bilateral knee pain, worse on the left.  He had pain with prolonged sitting and climbing stairs.  He took ibuprofen for pain with mild relief.  On examination, there was pain on movement of both knees.  There was no tenderness or pain to palpation at the joint line or in soft tissues of either knee.  Muscle strength testing was normal for both knees.  Testing for anterior instability (Lachman) and posterior instability (drawer) was normal for each knee.  There was no medial-lateral instability of either knee noted.  There was no evidence or history of recurrent patellar subluxation or dislocation.  It was noted that the Veteran wore a custom-made brace on the left knee and an over-the-counter neoprene sleeve on the right knee due to bilateral knee arthritis.  Right knee X-rays showed advanced degenerative changes; a left knee MRI showed a complex degenerative tear involving the body and posterior horn of the medial meniscus and mild to moderate secondary osteoarthrosis of the medial compartment; there was an associated grade 1 sprain of the medial collateral ligament.  The diagnosis was right and left knee patellofemoral osteoarthritis.  

VA outpatient records show that in March 2008 the Veteran was seen with complaints of knee pain, tightness, and swelling; there was no evidence of patellar subluxation on examination.  In November 2008, there were no complaints of giving way or falling; on examination there was mild swelling of the right knee but no instability.  On March 2009 annual evaluation, no knee joint instability was observed.  In November 2010, the Veteran complained of bilateral knee pain; he indicated his use of knee braces and Motrin for pain control.  The assessment notes that he had osteoarthritis of the knees and was to continue taking Motrin on an as-needed basis and to use knee braces for stability.  

In a July 2009 statement, the Veteran related that he did not wear knee braces constantly because they caused great discomfort and knee swelling.  At a February 2012 hearing, he testified that he wore neoprene braces (which he bought himself at a drug store) for additional stability of his knees.  He reported that his knees would buckle, pop, and grind every time he moved them.  

In February 2017, the Board requested an opinion from an orthopedist through the VHA.  The consulting expert was asked to respond to the following:  

1.  Is the Veteran competent to determine that one or both knees have some degree (slight, moderate, or severe) of subluxation or instability?; 

2.  Is it possible that the Veteran may experience subluxation or instability of a knee joint despite the fact that clinical tests (e.g., Lachman/drawer/varus/valgus tests) result in no objective evidence of subluxation or instability?; 

(a) if the answer is no, then to what are the Veteran's feelings of knee instability and perceived need of knee braces/sleeves attributed?; 

(b) if the answer yes, is it possible to quantify the degree of instability present (given the objective findings on examinations) based on the Veteran's reports (and if so, what is the degree of instability that is shown)?; and 

3.  Is the MRI finding of an associated grade 1 sprain of the left knee medial collateral ligament (as reported by the July 2014 VA examiner from an April 2012 MRI) of any clinical significance in the context of whether the Veteran's left knee joint manifests subluxation or instability? 

The consulting expert responded to the questions in an April 2017 report, essentially stating that the Veteran is generally competent to determine if he is experiencing a degree of instability with weightbearing.  The consultant distinguished between instability (what patients report based on their feeling on use of the knee) and laxity (what the examiner finds on testing of knee ligaments).  Instability was deemed a subjective factor, which may or may not be reflected on the examination, and its degree was based on the Veteran's subjective perception of severity.  As to whether it was possible to quantify the degree of instability present based on the Veteran's reports (and if so, what degree of instability was shown), the expert stated that the degree of instability cannot be quantified because it was a subjective report by the examinee, and that the degree assessed would be a reflection of the examinee's reported severity of instability.  As for the report of a left ligamentous sprain on MRI, the expert stated that it was only a radiographic finding, and was not normally detected on examination through ligamentous testing and not appreciated by the examinee as instability or subluxation.  The expert posited that the sprain could have resulted from a sprain occurring just before the MRI or that it might not represent any significant injury but just be associated with degenerative joint disease.  
After applying the law to the medical and lay evidence, the Board determines that the Veteran warrants a separate 10 percent, and no higher, rating for slight instability of each knee under Code 5257.  In that regard, the Board finds that the VHA opinion is particularly persuasive for its explanation that, despite the absence of any objective evidence of recurrent subluxation or laxity of either knee joint on clinical testing, the Veteran may still experience knee instability, as expressed subjectively in his statements and testimony.  

The medical evidence during the period considered in this appeal overwhelmingly and consistently shows that the various clinical tests to assess subluxation and laxity of the knees were negative, yet the Veteran has maintained throughout that he had instability of both knees requiring him to purchase and wear knee braces/sleeves.  The VHA expert asserted in essence that the Veteran was competent to report knee instability.  Likewise, the Board accepts that he is competent to describe symptoms of his knee disability, such as when he testified that his knees buckled.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).  The Board also acknowledges that the Veteran's statements of instability of the knee joints are credible, particularly considering that he purchased braces/sleeves for additional stability.  In fact, he was advised in a November 2010 treatment note to continue to use his knee braces for stability.  Therefore, with the medical and lay evidence to support the presence of the Veteran's bilateral knee instability, the Board turns to the question of the severity of the instability for rating purposes.  

The words "slight," "moderate," and "severe" as used in Code 5257 are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6.  The VHA expert explained that the degree of the Veteran's bilateral knee instability was not ascertainable in quantitative terms given that it was based on subjective reports by the Veteran, but that any degree of instability assessed would reflect the Veteran's reported severity of instability.  After consideration of the evidence, the Board finds that the level of severity of the Veteran's left and right knee joint instability is no more than slight.  In other words, the record does not suggest or approximate the criterion for moderate instability under Code 5257, for the reasons articulated below.  

The Veteran's main knee complaints at the time of his VA examinations and outpatient treatment did not consist of instability, buckling, or giving way; rather, he mainly reported other symptoms such as pain, swelling, weakness, and stiffness.  If instability was a significant concern, it would be reasonable to expect that he would refer to it often and in conjunction with one of his main knee complaints.  Even though there was frequent mention on medical examination and treatment reports that he wore knee braces, the reference to any instability complaints was actually rather scant.  The absence of or lack of emphasis for instability complaints is highly suggestive, in the Board's judgment, that his knee instability was productive of no more than mild impairment.  The Board also finds significant that clinical testing did not find any laxity of the knee joints.  The Board acknowledges the Veteran's perceptions of having bilateral knee joint instability, for which he feels the need to use knee braces; however, he had more than mild, or slight, instability, it would seem reasonable to the Board to expect that the impairment would be manifest in more than a subjective manner and that there would be at least some objective finding of laxity on testing.  Even with the MRI finding of a grade 1 sprain, the VHA expert commented that it would usually not be detected on examination during ligamentous testing or perceived by the Veteran as instability.  It was inconsequential in terms of evaluating any instability of the knee joints.  

The Board emphasizes the difficulty in evaluating a manifestation of a knee disability that is purely based on an individual's perception of impairment, without any objective finding to corroborate the presence of that manifestation.  Here, the Board has examined the frequency and nature of the Veteran's knee complaints over the time period considered in this appeal, as well as both the lay and medical evidence related to subluxation, instability, and laxity.  In conclusion, the Board finds that the evidence supports the Veteran's claims for a higher rating for both knee disabilities, and that a separate 10 percent, and no higher, rating under Code 5257 is warranted for each.


Other Considerations

Neither the Veteran nor his representative has raised any other issues, such as consideration of whether an extraschedular rating is warranted for the left and right knee disabilities based on instability under 38 C.F.R. § 3.321(b)(1), nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Separate 10 percent ratings, each, are granted for instability of the Veteran's left and right knees, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


